Citation Nr: 0928553	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-34 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected right ear disability, previously 
characterized as defective hearing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel

INTRODUCTION

The Veteran had active service from September 1944 to June 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which denied the Veteran's claim for an 
increased (compensable) rating for service-connected 
defective hearing.  During the course of the appeal, the 
Veteran relocated to Nashville, Tennessee, and jurisdiction 
of the Veteran's claims file was subsequently transferred to 
the Nashville RO.  

The Veteran was initially scheduled to testify at a video 
conference hearing at the RO before a Veterans Law Judge on 
March 23, 2007.  He failed to report to that hearing because 
his notification letter from the RO incorrectly listed the 
hearing date as "March 30, 2007."  Indeed, the Veteran 
showed up for his hearing on March 30th, as instructed; 
however, the RO had apparently re-scheduled his hearing for 
March 23, 2007, but had inadvertently failed to notify the 
Veteran of the date change.  

In the meantime, the Board issued a decision in April 2007 
denying the Veteran's claim for increase.  The Board decision 
was issued under the assumption that the Veteran failed, 
without good cause, to report for his scheduled hearing 
because the Board had not yet been notified of the RO's 
administrative error.  

After discovery of the RO's administrative error which caused 
the Veteran to report for his scheduled hearing on the wrong 
day, the Board subsequently vacated its April 2007 decision 
in August 2007, and the matter was sent back to the RO to 
afford the Veteran an opportunity to appear for a hearing 
before a Veterans Law Judge.

In August 2007, the Veteran appeared for a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of his testimony is 
associated with the claims file.  

In November 2007, the Board remanded the case back to the RO 
for additional development of the record.  After completion 
of the requested development, and before the case was 
returned to the Board for appellate disposition, the RO 
issued a rating decision in May 2009 that granted service 
connection for tinnitus and assigned a 10 percent rating, 
effective from May 12, 2006.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran's right ear defective hearing is manifested 
by tinnitus and no worse than Level V hearing loss.

2.  The Veteran does not have chronic otitis media, chronic 
otitis externa, peripheral vestibular disorder or Meniere's 
disease.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected right ear disability on the basis of 
hearing loss and/or ear disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.85, 4.86, 4.87, Diagnostic Codes 6100 6200, 
6202, 6204, 6205, 6210 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO provided the appellant pre-adjudication notice by 
letter dated May 2006.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

In addition, the initial notice provided to the appellant 
essentially complied with the holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), by providing examples of the 
types of evidence necessary to support a claim for increase, 
notifying the Veteran regarding the assignment of disability 
ratings and effective dates, requesting that the Veteran 
provide relevant information regarding how his disability has 
effected his employment and daily life..  

Moreover, after the Board's November 2007 remand, another 
duty-to-assist letter was provided to the Veteran in December 
2007 that once again notified the Veteran of the evidence 
necessary to substantiate an underlying service connection 
claim, as well as a claim for increase.  The notice also 
provided the Veteran with information regarding the 
assignment of effective dates and initial disability ratings.  

VA has obtained all relevant evidence and the appellant has 
been provided with adequate notice of what was necessary to 
substantiate the claim, followed by a June 2009 Supplemental 
Statements of the Case, which listed all of the relevant 
criteria for disabilities of the ear, other than hearing loss 
and tinnitus.  Significantly, the Veteran provided valuable 
testimony at his hearing which provided clarity with regard 
to his claim.  This, in turn, led to a remand for a VA 
examination, which ultimately led to a grant of service 
connection for tinnitus with a 10 percent rating.  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal has 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.  In any event, the Veteran has 
neither alleged nor demonstrated any prejudice with regard to 
the content or timing of the notices.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

II.  Increased Rating

Service connection for "defective hearing" was granted 
pursuant to an October 1949 rating decision, and a 
noncompensable rating was assigned based on the severity of 
the Veteran's hearing loss.  

At his video conference hearing in August 2007, the Veteran 
testified that he has had problems other than hearing loss in 
the right ear since service.  Specifically, the Veteran 
testified that he has discharge from the right ear, ringing 
and pain.  In essence, the veteran felt that a compensable 
rating was warranted for the symptoms other than hearing loss 
that he believed were associated with the service-connected 
ear condition.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The assignment of disability ratings for hearing impairment 
are derived by the mechanical application of the Ratings 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the pure tone threshold 
average, as contained in a series of tables within the 
regulations.  The pure tone threshold average is the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85. T his average is used in 
all cases (including those in Sec. 4.86) to determine the 
Roman numeral designation for hearing impairment where the 
axes intersect.  Average puretone decibel loss for each ear 
is located on Table VI along a horizontal axis, and percent 
of discrimination is located along a vertical axis.  The 
results are then matched between the "better" ear and the 
"poorer" ear on Table VII to produce a disability rating 
under Code 6100.

To warrant the assignment of a compensable rating for hearing 
loss, the evidence must show that the hearing loss rises to 
the requisite level of severity as proscribed in 38 C.F.R. § 
4.85, DC 6100, Table VII.

Additionally, for exceptional patterns of hearing, under 38 
C.F.R. § 4.86(a), when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or higher, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa of 38 C.F.R. § 
4.85, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure 
tone threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral is then elevated 
to the next higher Roman numeral.  Again, each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
a Roman Numeral I will be assigned to the ear for which 
service connection has not been established, subject to the 
provisions of § 3.383. 38 C.F.R. § 4.85(f).  Section 3.383 
was amended to provide that where service-connected hearing 
impairment is compensable to a degree of 10 percent in one 
ear and the non-service connected hearing impairment in the 
other ear is considered a disability under § 3.385, the 
hearing impairment in the nonservice-connected ear will be 
considered in evaluating the service-connected disability.  
38 C.F.R. § 3.383(a).

At a May 2006 audiological assessment, the audiometric 
findings revealed the following pure tone thresholds in 
decibels:  


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
45
40
65
80
58
72%
V

In June 2006, the Veteran was afforded a formal VA 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
40
35
60
75
52
84%
II

At a November 2008 VA examination, audiogram revealed normal 
hearing at 250 Hz, with a mild sloping to severe 
sensorineural hearing loss bilaterally from 500-8000 Hz.  
Speech recognition scores were good at 80 percent.  Compared 
to the prior audiogram from May 2006, hearing thresholds 
remained stable.

When taking the most severe test results (from the May 2006 
report) and applying the findings of puretone threshold 
average of 58 in the right ear and the 72 percent 
discrimination score to Table VI, the numeric designation of 
the Veteran's hearing impairment for the right ear is V.  As 
previously indicated, the left ear numeric designation is I 
because the hearing impairment in the left ear is not 
service-connected.  Applying these numeric designations to 
Table VII, the result shows the Veteran's service-connected 
hearing loss remains noncompensable.  Application of 38 
C.F.R. § 3.383 is not appropriate, as the Veteran's service-
connected defective hearing, right ear, is not entitled to at 
least a 10 percent disability rating.

Relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  In the November 
2008 VA examination report, the examiner specifically noted 
that the Veteran found his hearing loss to substantially 
affect his daily life.  Despite this assertion, the Veteran 
reportedly experienced a great deal of benefit from his 
hearing aids, and he was otherwise able to perform his 
activities of daily living.  There was no indication 
regarding the effect of the Veteran's hearing on his 
employment, but it is presumed that the Veteran is retired, 
given his age.

The level of hearing loss impairment in the right ear has 
been relatively stable throughout the appeals period, or at 
least has never been worse than what is warranted for a 0 
percent rating.  Therefore, the application of staged ratings 
(i.e., 
different percentage ratings for different periods of time) 
is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

As previously noted, the Veteran has always maintained that 
he has had problems with his right ear other than hearing 
loss, such as pain, fungus, throbbing, for example; the onset 
of which he relates back to service.  In light of the 
Veteran's contentions, the case was remanded in November 2007 
and a VA examination was conducted in November 2008.  
Otoscopy revealed clear ear canals, bilaterally.  
Tympanometry revealed Type Ad tympanograms bilaterally, which 
was consistent with hyper-mobile tympanic membranes.  
Examination of his external ears revealed no deformity.  His 
external auditory canals were clear without evidence of 
discharge.  Examination of tympanic membranes revealed that 
they were intact without evidence of effusion, retraction, 
cholesteatoma, or infection.  The skin overlying the 
Veteran's mastoid process bilaterally was clear without 
evidence of fistula.  Weber test was midline and air 
conduction was greater than bone conduction.  Facial nerve 
was intact and symmetric.  The Veteran had no nystagmus, and 
his gait was normal.  

Significantly, the November 2008 examiner found that the 
Veteran had tinnitus, which was as likely as not, related to 
his service-connected right ear hearing disability.  Another 
VA examiner concurred with that opinion in April 2009.  The 
November 2008 examiner also pointed out that the Veteran's 
tinnitus markedly affected the Veteran's quality of life and 
was extremely frustrating for him.  In light of those 
findings, the RO granted service connection for tinnitus and 
assigned a 10 percent rating, the highest possible rating 
allowable for tinnitus under the rating schedule.  

The November 2008 and April 2009 examiners also found, 
however, that the Veteran did not have chronic otitis media, 
otitis externa, peripheral vestibular disorder, or Meniere's 
disease.  As such, separate ratings under Diagnostic Codes 
6200 and 6201 (chronic otitis media), 6204 (peripheral 
vestibular disorders), 6205 (Meniere's syndrome), and/or 6210 
(chronic otitis externa) are not for application in this 
case.  

The Veteran is in receipt of a 10 percent rating for 
tinnitus; however, the preponderance of the evidence is 
against the assignment of a compensable rating for the 
service-connected right ear disability on the basis of 
hearing loss and/or ear disease; there is no doubt to be 
resolved; and a compensable rating is not warranted.

The Veteran's disability picture has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluations.  38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence shows that the Veteran is completely independent 
in his activities of daily living.  The record does not show 
any marked interference with employment due to the service-
connected disability on appeal.  The record also does not 
show any frequent periods of hospitalization due to his 
hearing loss or tinnitus disabilities.

The current schedular criteria adequately compensate the 
Veteran for the current right ear hearing loss at issue.  
Having reviewed the record with these mandates in mind, there 
is no basis for further action on this question.










ORDER

An increased (compensable) rating for the service-connected 
right ear disability on the basis of hearing loss and/or ear 
disease, is denied.  







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


